


Exhibit 10.33

 

Dated 17 August 1998

 

PART OF STACK L

 

CUSTOM HOUSE DOCK, DUBLIN 1

 

(1)           INDUSTRIAL DEVELOPMENT AGENCY (IRELAND)

 

(2)           INVESTMENT TECHNOLOGY GROUP LIMITED

 

 

SUB-LEASE

Office Unit Nos 7, 7a & 7b

Part of Stack L, Custom House Dock, Dublin 1

 

McCann FitzGerald

Solicitors

2 Harbourmaster Place

Custom House Dock

Dublin 1

I:\DOR\IDAITG.GO1

 

--------------------------------------------------------------------------------


 

INDEX TO LEASE

 

 

 

PAGE
NOS

SECTION 1.00 - COMMENCEMENT

 

 

 

1.01

Date

1

 

 

 

1.02

Parties

1

 

 

 

1.03

Testatum

1

 

 

 

1 04

Definitions

1 - 8

 

 

 

1.05

Interpretation

8 - 9

 

 

 

1.06

Captions

9

 

 

 

SECTION 2.00 - DEMISE, RENT, COVENANTS, etc.

 

 

 

2.01

Demise, Rent and Covenants

9

 

 

 

2.02

Certificate

10

 

 

 

2 03

Finance Act Certificate

10

 

 

 

THE FIRST SCHEDULE

 

 

 

Part 1

- The Landlord’s Building

11

 

 

 

Part 2

- The Demised Premises

11

 

 

 

Part 3

- Stack L

12

 

 

 

Part 4

- The Term and the Rent

12

 

 

 

Part 5

- The Offices Portion of the Landlord’s Building

12

 

 

 

Part 6

- The Dublin Exchange Facility

12

 

 

 

THE SECOND SCHEDULE

 

 

 

Part 1

- Rights Granted to the Tenant

 

 

 

 

1.

Right to pass and repass over the Public Areas

13

 

--------------------------------------------------------------------------------


 

2.

Right to pass through Common Parts

13

 

 

 

3.

Right to passage of Utilities

13 - 14

 

 

 

4.

Right of support

14

 

 

 

5.

Right of escape in event of fire

14

 

 

 

Part 2

- Rights Excepted and Reserved to the Landlord, the Superior Landlord and others

 

 

 

 

1.

Right to passage of Utilities

14

 

 

 

2.

Right of support

14

 

 

 

3.

Right to enter

14

 

 

 

4.

Right to rebuild adjoining buildings

15

 

 

 

5.

Right to close temporarily the Public Areas

15

 

 

 

6.

Right to make rules and regulations

15

 

 

 

THE THIRD SCHEDULE - Covenants by the Tenant

 

 

 

1.00

Payments by the Tenant

 

 

 

 

1 01

To pay Rent

16

 

 

 

1.02

To pay legal and other charges

16

 

 

 

1.03

To pay stamp duty

16 - 17

 

 

 

1.04

To pay V.A.T.

17

 

 

 

1.05

To pay for telecommunications lines and services

17

 

 

 

1.06

To pay interest

17

 

 

 

1.07

To pay costs of abating a nuisance

17

 

 

 

1.08

To pay costs of licences and certificates

17

 

 

 

2.00

Repair and Maintenance

 

 

 

 

2.01

To keep clean, tidy and repair the Demised Premises

18

 

--------------------------------------------------------------------------------


 

 

2.02

To clean windows and doors

18

 

 

 

2.03

To install curtains and blinds

18

 

 

 

2.04

Not to substitute blinds etc, or display any unsightly object on the Demised
Premises

18

 

 

 

2.05

Paint inside

18 - 19

 

 

 

2.06

To do work as directed by a Statutory Authority

19

 

 

 

2.07

To comply with statutory notices

19

 

 

 

2.08

To permit the Landlord and the Superior Landlord to enter to view

19

 

 

 

2.09

To permit the Landlord and others to exercise rights

19 - 20

 

 

 

2.10

To protect the Conducting Media

20

 

 

 

2.11

Not to damage the Demised Premises or the Development Area

20

 

 

 

3.00

Use of the Demised Premises

 

 

 

 

3.01

User

20

 

 

 

3.02

Not to overload

21

 

 

 

3.03

Not to suspend objects from the ceiling

21

 

 

 

3.04

Not to permit nuisance or annoyance

21

 

 

 

3.05

Not to instal machinery

21

 

 

 

3.06

Not to allow easements to be acquired

21

 

 

 

3.07

Not to obstruct the Conducting Media

22

 

 

 

3.08

Not to obstruct any windows or other lights

22

 

 

 

3.09

Not to leave impediments in the Public Areas

22

 

 

 

3.10

Not to display advertisements and signs

22

 

 

 

3.11

Not to allow loud music

22

 

--------------------------------------------------------------------------------


 

3.12

Not to hold “fire sale” or “bankruptcy sale”

22

 

 

 

3.13

Not to sell Intoxicating Liquor

23

 

 

 

3.14

Not to place or deposit outside any vehicle or article

23

 

 

 

3.15

Not to hold sales by auction

23

 

 

 

3.16

Not to allow infestation

23

 

 

 

3.17

Nuisance use restriction

23

 

 

 

3.18

Safety use restriction

23

 

 

 

3.19

Storage use restriction

24

 

 

 

3.20

To comply with all statutory requirements

24

 

 

 

3.21

To comply with regulations

24

 

 

 

3.22

Reletting sign

24

 

 

 

3.23

Additions and alterations

25

 

 

 

3.24

Not to make any claim or objection

25

 

 

 

3.25

Planning Acts

25 - 26

 

 

 

3.26

To comply with Local Authority requirements

26

 

 

 

3.27

Fire requirements

26

 

 

 

3.28

Not to use the Public Areas unless Formally Opened

26

 

 

 

4.00

Alienation

 

 

 

 

4.01

No assignment or underletting of the Demised Premises or any part thereof
without consent

26

 

 

 

4.02

Alienation conditions

26 - 27

 

 

 

4.03

Application for consent to alienate

27 - 28

 

 

 

4.04

To register assignments

28

 

 

 

4.05

To notify of assignments

29

 

--------------------------------------------------------------------------------


 

 

5.00

Insurance

 

 

 

 

5.01

Not to avoid insurance

29 - 30

 

 

 

6.00

Miscellaneous

 

 

 

 

6.01

Accidents on the Demised Premises

30

 

 

 

6.02

To yield up

30

 

 

 

6.03

Not to vitiate Insurance

30

 

 

 

6.04

Notice

30

 

 

 

6.05

Indemnity

30 - 31

 

 

 

6.06

Landlord’s agent

31

 

 

 

6.07

Keyholders

31

 

 

 

6.08

Blinds

32

 

 

 

6.09

Covenants in Superior Lease

32

 

 

 

THE FOURTH SCHEDULE - Covenants by the Landlord

 

 

 

1.

To insure

32

 

 

 

2.

Damage to the Demised Premises by Insured Risks

32 - 33

 

 

 

3.

Covenants in the Superior Lease

33

 

 

 

4.

Services

33

 

 

 

5.

The Museum Rent

34

 

 

 

6.

The Public Area Service Charge

34

 

 

 

THE FIFTH SCHEDULE - Provisos, Matters and Things Agreed and Declared by and
Between the Parties

 

 

 

1.

Forfeiture

34

 

 

 

2.

Arbitration

34 - 35

 

--------------------------------------------------------------------------------


 

3.

Consents of Landlord to be in writing

35

 

 

 

4.

Planning permission, etc.

35

 

 

 

5.

Covenants relating to other property

35

 

 

 

6.

Payments to be treated as Rent

35

 

 

 

7.

Break Option

35 - 36

 

 

 

8.

Notice

36

 

 

 

9.

Boundary walls and columns

36

 

 

 

10.

Rights in respect of adjoining land

36

 

 

 

11.

Waiver

36 - 37

 

 

 

12.

Restrictions on adjoining land

37

 

 

 

13.

Right of entry to remedy breaches of covenant

37

 

 

 

14.

Entitlement to alter or vary or extend the Public Areas

37

 

 

 

15.

Removal of property after determination of the Term

37 - 38

 

 

 

16.

Section 40 Deasy’s Act, 1860

38

 

 

 

17.

Suspension of Rent

38

 

 

 

18.

Jurisdiction

38 - 39

 

 

 

THE SIXTH SCHEDULE

 

 

 

Part 1

- The Landlord’s Offices Services

39 - 41

 

 

 

Part 2

- Services Ascertainment and Payment

41 - 43

 

 

 

THE SEVENTH SCHEDULE - Rent Review

43

 

 

Landlord & Tenant Act - Renunciation

47

 

--------------------------------------------------------------------------------

 

1.01                           Date

 

 

 

[g24922lx17i001.jpg]

 

 

 

 

THIS LEASE is made on 17th August 1998

 

 

 

 

 

 

 

1.02                           Parties

 

 

 

 

BETWEEN

 

(1)                                    INDUSTRIAL DEVELOPMENT AGENCY (IRELAND)
having its registered office at Wilton Park House, Wilton Place, Dublin 2; and

 

(2)                                    INVESTMENT TECHNOLOGY GROUP LIMITED
having its registered office at

 

1.03                           Testatum

 

NOW THIS INDENTURE WITNESSES as follows:

 

SECTION 1.00 - INTERPRETATION

 

1.04                           Definitions

 

For the purposes of this Lease the following words and expressions shall have
the following meanings and interpretations:

 

“Act of the Oireachtas”

 

any act of Parliament or act of the Oireachtas or law of the European Community
now in force in the State and any such act or law which may hereinafter be
passed which has force in the State including (without prejudice to the
generality of the foregoing) any instrument, directive, regulation, or bye-law
made thereunder;

 

 

 

“the Amiens Street Right of Way”

 

the roadway coloured yellow but unhatched on the map attached to a Licence to
pass over said roadway dated 19 day of May 1994 (“the Amiens Street/Mayor Street
Licence”) made between (1) the Superior Landlord and (2) the Landlord.

 

 

 

“the Common Parts of the Offices Portion of the Landlord’s Building”

 

the entrance hall, landings, lift shafts, toilets, staircases, passages and
other areas which form part of the offices portion of the Landlord’s Building
(as

 

1

--------------------------------------------------------------------------------


 

 

 

hereafter defined) and which are from time to time during the Perpetuity Period
provided by the Landlord for common use and enjoyment by the tenants and
occupiers of the Landlord’s Building and all persons expressly or by implication
authorised by them and including all structural and external parts of the
Landlord’s Building (excluding the Lettable Premises as hereafter defined and
the Dublin Exchange Facility as hereafter defined);

 

 

 

“Conducting Media”

 

wires, cables, pipes, sewers, drains, gutters, ducts, flues, conduits, meters,
traps, valves and other media, plant, equipment or apparatus for the conducting,
controlling or measuring of electricity, gas, power, water, foul drainage,
surface water, drainage, telephone, telex and other electrical impulses, air,
smoke, fumes and other matter or things or forms of energy and other things of a
like nature;

 

 

 

“the Demised Premises”

 

that part of the Offices Portion of the Landlord’s Building described in Part 2
of the First Schedule hereto;

 

 

 

“Determination of the Term”

 

the determination of the Term whether by effluxion of time, re-entry under the
provisions hereof, duly accepted surrender or any other means or cause
whatsoever;

 

 

 

“Development Area”

 

the area shown outlined in red on Map F annexed hereto or any part or parts
thereof excluding the quay walls of the Custom House Quay and the Custom House
Quay Bridge (but not any bridge erected in replacement thereof);

 

 

 

“the Dublin Exchange Facility”

 

the part of the Landlord’s Building described in Part 6 of the First Schedule
hereto;

 

 

 

“Due Proportion”

 

means in relation to

 

 

 

 

 

(a)          “the due proportion” of the Public Area Service Charge for which
the Landlord is liable under the Superior Lease with respect to the Offices
Portion of the Landlord’s Building calculated in accordance with the provisions
of paragraph 1 of part 2 of the Fifth Schedule to the Superior

 

2

--------------------------------------------------------------------------------


 

 

 

Lease for the Accounting Period as defined in the Sixth Schedule to this Lease
and for each such Accounting Period; and

 

 

 

 

 

(b)   The Landlord’s Offices Service Charge for the said Accounting Period and
for each such Accounting Period;

 

 

 

 

 

the due proportion of such Total Service Charges shall be that which shall be
calculated as a percentage of the total cost of the Total Service Charges equal
to the percentage which the gross floor area of the Demised Premises bears to
the aggregate of the gross floor areas of the Lettable Premises in the Offices
Portion of the Landlord’s Building and which have been certified by the Landlord
to be available for letting.

 

 

 

“Formally Opened”

 

in relation to any portion of the Development Area means declared open to the
public and completed by the Superior Landlord on the application of the
Management Company (as defined herein and by the Superior Lease) or declared
open to the public and completed by the Superior Landlord;

 

 

 

“Improvement and Improvement Consent”

 

shall have the meanings assigned to them by the Landlord and Tenant (Amendment)
Act, 1980;

 

 

 

“Intoxicating Liquor”

 

shall have the meaning assigned to it by the Intoxicating Liquor Acts 1902 -
1962;

 

 

 

“Instalment Days”

 

First day of each January, April, July and October of the Term;

 

 

 

“Insured Risks”

 

fire, lightning, impact, earthquake, flood, storm, tempest, explosion, aircraft
and other aerial devices (including articles dropped from aircraft) riot, civil
commotion and malicious damage, bursting or overflowing of water pipes and
tanks, apparatus, drains or sewers and impact by road vehicles, public liability
and insurance liability of the Landlord for three years loss of rent and Due
Proportion of the Total Service Charges and any other risks, perils, expenses,
losses as the Landlord from time to time in its reasonable discretion may decide
to insure the Landlord’s Building and the Landlord’s Building Plant

 

3

--------------------------------------------------------------------------------


 

 

 

and Machinery against for the following sums:

 

 

 

 

(A)

such sum as the Landlord shall from time to time be advised as being the full
cost of rebuilding and reinstatement including architects, surveyors and other
professional fees and any fees payable upon any applications for planning
permissions or other permits or consents that may be required in relation to the
rebuilding or reinstatement of the Offices Portion of the Landlord’s Building;
and

 

 

 

 

(B)

the cost of debris removal, demolition, site clearance, any works that may be
required by statute and incidental expenses against damage or destruction by
such insured risks to the extent that such insurance may ordinarily be arranged
for properties such as the Offices Portion of the Landlord’s Building and the
Landlord’s Building Plant and Machinery with an insurer of repute and subject to
such excesses, exclusions or limitations as the insurer may require;

 

 

 

“the Landlord”

 

the party hereto of the one part, and its successors and assigns being the
person which is the owner for the time being of the reversion immediately
expectant on the Determination of the Term;

 

 

 

“the Landlord’s Building”

 

the property described in Part 1 of the First Schedule hereto and refers to each
and every part of the building or buildings, additions or improvements erected
thereon;

 

 

 

“the Landlord’s Building Plant and Machinery”

 

all pumps, heating apparatus and equipment, water tanks, meters of every
description, transformers, distribution boards, lighting equipment, internal
telephone and other communication systems, public address systems, television
ducts, fire prevention systems and equipment generators, intruder systems, and
all other plant, machinery, apparatus, equipment situate in the Landlord’s
Building (but excluding plant and equipment provided by the Tenant);

 

 

 

“the Landlord’s Offices Services”

 

the services specified in Part 1 of the Sixth Schedule hereto or any of them;

 

 

 

“the Landlord’s Offices Service Charge”

 

the aggregate costs expenses and outgoings

 

4

--------------------------------------------------------------------------------


 

 

 

paid, payable incurred or borne from time to time by the Landlord in providing
the Landlord’s Offices Services;

 

 

 

“Landlord’s Insurance Premiums”

 

sums equivalent to the premiums incurred by the Landlord from time to time for
keeping the Offices Portion of the Landlord’s Building and the Landlord’s
Building Plant and Machinery insured against the Insured Risks pursuant to the
Landlord’s obligation under Paragraph 1 of the Fourth Schedule hereto;

 

 

 

“Landscaped Areas”

 

those parts of the Public Areas which are landscaped or intended to be
landscaped from time to time and maintained as such;

 

 

 

“Lettable Premises”

 

those parts of the Offices Portion of the Landlord’s Building which have been
constructed for or will during the Perpetuity Period be constructed for and are
intended for letting and have been or will be let (including the Demised
Premises).

 

 

 

“Management Company”

 

Custom House Docks Management Limited or such other body or person appointed
under the terms of the Superior Lease to carry out the functions of the
management company under the Superior Lease in providing the Public Area
Services;

 

 

 

“Map A”
“Map B”
“Map C”
“Map D”
“Map E”
“Map F”

 

the maps annexed hereto and respectively so marked and “Maps” shall be construed
accordingly;

 

 

 

“the Museum”

 

the museum which may be constructed or any buildings adapted as such within the
Development Area having a maximum gross floor area not exceeding 130,000 square
feet;

 

 

 

“the Museum Rent”

 

the rent of IR£12,098.50 per annum for which the Landlord is or will be liable
to pay to the Superior Landlord under the Superior Lease with respect to the
Museum;

 

 

 

“the Nearby Premises”

 

all other parts of the Landlord’s Building not hereby demised and all buildings
and lands adjoining or

 

5

--------------------------------------------------------------------------------


 

 

 

neighbouring the Demised Premises and any buildings now or hereafter to be
erected thereon or on some part or parts thereof (but excluding the Common Parts
of the Offices Portion of the Landlord’s Building and the entire of the Dublin
Exchange Facility as herein defined);

 

 

 

“the Offices Portion of the Landlord’s Building”

 

that part of the Landlord’s Building described in Part 5 of the First Schedule
hereto;

 

 

 

“the Perpetuity Period”

 

the period of the lives of all the lineal descendants of his Britannic Majesty
George V living at the date hereof and twenty one years after the death of the
survivor of such descendants;

 

 

 

“Planning Acts”

 

the Local Government (Planning and Development) Acts, 1963 to 1993 and the Urban
Renewal Act 1986, and any statutory modification or re-enactment of those Acts
for the time being in force and any regulations or orders made thereunder;

 

 

 

“the Prescribed Rate”

 

on each occasion when the same falls to be calculated hereunder a rate of
interest equal to two per centum per annum above the rate from time to time
certified by Allied Irish Banks, Plc on each 1 January, 1 April, 1 July and 1
October immediately preceding each such occasion as being the rate offered to it
on such day in the Dublin Interbank Market for amounts in excess of One Hundred
Thousand Irish Pounds (IR£100,000) for three month periods (and if during any
period when the same falls to be calculated hereunder the rate shall be varied
from time to time then the rate so varied shall apply) or (in the event that
such rate is no longer published and used) such other comparable rate of
interest as (in default of agreement) may be certified by a leading independent
firm of Chartered Accountants in Ireland appointed by the Landlord compounded
quarterly on 1 January, 1 April, 1 July and 1 October in every year;

 

 

 

“Public Areas”

 

all Formally Opened areas from time to time within the Development Area
(excluding the Units as that term is defined by the Superior Lease save any part
thereof which is agreed to be a Public Area) and further including without
prejudice to the generality of

 

6

--------------------------------------------------------------------------------


 

 

 

the foregoing the public walks, malls, roads, bridges, decks, lifts, stairs,
staircases and other similar features Provided Always that if the Superior
Landlord shall cause or permit any alterations in the Development Area which
shall in any way reduce, alter or extend the area or location of the Public
Areas or any part thereof then the definition of Public Areas shall as and where
necessary be modified accordingly.

 

 

 

“the Public Area Services”

 

the services specified in Part 1 of the Fifth Schedule to the Superior Lease or
any of them;

 

 

 

“the Public Area Service Charge”

 

the public area service charge as defined by the Superior Lease in so far as it
relates to the Offices Portion of the Landlord’s Building;

 

 

 

“Rent”

 

the Rent from time to time hereby reserved;

 

 

 

“the Society of Chartered Surveyors In the Republic of Ireland” and Incorporated
Law Society”

 

the bodies so named at the date of this Lease and shall include any other bodies
established from time to time in succession or in substitution for each of the
said bodies or carrying out the functions currently carried out by the same;

 

 

 

“the Superior Landlord”

 

the Dublin Docklands Development Authority;

 

 

 

“the Superior Lease”

 

Lease dated 19 May 1994 between (1) the Superior Landlord and (2) the Landlord
with respect to the Landlord’s Building;

 

 

 

“Stack L”

 

the property described in the Third Part of the First Schedule hereto of which
the Landlord’s Building forms part and refers to each and every part of the
building or buildings, additions or improvements erected thereon;

 

 

 

“Supervening Events”

 

means:

 

 

 

 

 

(a)          the Landlord has failed despite using its reasonable endeavours to
obtain the permissions; or

 

 

 

 

 

(b)         any of the permissions have been granted subject to a lawful
condition with which it

 

7

--------------------------------------------------------------------------------


 

 

 

would be unreasonable to expect the Landlord to comply; or

 

 

 

 

 

(c)          some defect or deficiency in the land upon which the rebuilding or
reinstatement is to take place would mean that the same could only be undertaken
at a cost that would be unreasonable in all the circumstances; or

 

 

 

 

 

(d)         the Landlord is unable to obtain access to the site for the purposes
of rebuilding or reinstating; or

 

 

 

 

 

(e)          the rebuilding or reinstating is prevented by war, act of God,
government action, civil commotion, strike, lock-out; labour dispute, shortage
of labour and/or materials; or

 

 

 

 

 

(f)            any other circumstances beyond the control of the Landlord;

 

 

 

“the Tenant”

 

the party hereto of the other part and its successors and permitted assigns;

 

 

 

“the Term”

 

the term of years created by this Lease;

 

 

 

“Total Service Charges’

 

where used means collectively “the due proportion” as defined by the Superior
Lease of the Public Area Service Charge and the Landlord’s Offices Service
Charge;

 

 

 

“the Utilities”

 

water, gas, telephone, television, oil, soil, sewage, waste of all kinds,
electricity, electric impulses, air, smoke, fumes of all kinds and other matters
and forms of energy and other things of a like nature;

 

1.05                        Interpretation

 

(a)          References in this Lease to a statute or section of a statute shall
include references to any statutory consolidation, amendment, modification or
re-enactment thereof for the time being in force and all regulations, statutory
instruments, rules, notices, directions, consents, orders and other provisions
made thereunder and any conditions attaching thereto.

 

(b)         Any covenant in this Lease by the Landlord or the Tenant not to do

 

8

--------------------------------------------------------------------------------


 

any act or thing shall extend to its not suffering or permitting the doing of
that act or thing.

 

(c)          Any reference in this Lease to the doing or permitting of any act
or thing by the Landlord or Tenant shall be deemed to include the doing or
permitting of that act or thing by the workmen servants or other employees or
duly authorised agent of the Landlord or of the Tenant.

 

(d)         All rights of entry exercisable hereunder by the Landlord shall
extend to and include the Superior Landlord and their respective Architects,
Engineers, Surveyors, Servants, Contractors, Agents, Licensees and Employees.

 

(e)          The masculine gender shall include the feminine and neuter and vice
versa and words importing persons shall include firms or companies and
corporations and vice versa and obligations undertaken by two or more parties
shall be joint and several obligations.

 

(f)            Words such as “hereunder” “hereto” “hereof” and “herein” and
other words commencing with “here” shall unless the context clearly indicates to
the contrary refer to the whole of this Lease and not to any particular section
paragraph or sub-paragraph thereof.

 

(g)         Any reference to a section, clause, paragraph or sub-paragraph shall
be a reference to the section, clause, paragraph or sub-paragraph of the
provision in which the reference occurs unless from the context it is clear that
some other provision is intended.

 

(h)         Any interest due hereunder by the Tenant to the Landlord or vice
versa shall accrue from day to day as well after as before any judgment.

 

(i)             Words importing the singular number only shall include the
plural and vice versa and where there are two or more persons included in the
expression “the Tenant” then the covenants herein expressed to be made by the
Tenant shall be covenants by such persons jointly and severally.

 

(j)             In the above definitions unless there is something in the
subject or context inconsistent therewith any references to leases and
expressions applicable to leases shall include references to licences and other
interests and similar expressions insofar as applicable and appropriate to
licences and other interests.

 

(k)          Any reference to a matter requiring the consent of the Landlord
shall

 

9

--------------------------------------------------------------------------------


 

where the context requires also require the consent of the Superior Landlord.

 

1.06                    Captions

 

The section headings and captions to the clauses and the index in this Lease are
for convenience of reference only and shall not be considered a part of or
affect the construction or interpretation of this Lease.

 

SECTION 2.00 - DEMISE RENT AND COVENANTS

 

2.01                      Demise, Rent and Covenants

 

(a)          The Landlord hereby demises unto the Tenant the Demised Premises to
be held by the Tenant for the term and at the rent set out at Part Four of the
First Schedule hereto.

 

(b)         The Demised Premises are demised together with the rights, easements
and privileges set out in Part One of the Second Schedule hereto but excepting
and reserving as set out in Part Two of the Second Schedule hereto.

 

(c)          The Tenant covenants with the Landlord in the manner set out in the
Third Schedule hereto.

 

(d)         The Landlord covenants with the Tenant in the manner set out in the
Fourth Schedule hereto.

 

(e)          The demise made is subject to the provisions matters and things set
out in the Fifth Schedule hereto which are hereby agreed and declared by and
between the Landlord and the Tenant.

 

2.02                        Certificate

 

It is hereby certified that the Demised Premises is situate in the County
Borough of Dublin.

 

2.03                        Finance Act Certificate

 

It is hereby certified for the purposes of the stamping of this instrument, that
this is an instrument to which the provisions of Section 112 of the Finance Act,
1990 do not apply in that it is a lease of part of a refurbished building
containing no residential element in which no consideration is payable other
than rent.

 

10

--------------------------------------------------------------------------------

 

FIRST SCHEDULE

 

Part 1 - the Landlord’s Building

 

ALL THAT AND THOSE the property shown outlined in red on Map A situate at Custom
House Docks in the City of Dublin being part of the lands and building known as
Stack L and described in Folio 60033F of the Register County of Dublin known or
to be known as the Dublin Exchange Facility, Custom House Dock, Dublin.

 

Part 2 - the Demised Premises

 

ALL THAT AND THOSE parts of the floor of the Landlord’s Building known or to be
known as Office Units 7,7a & 7b shown at Second floor level outlined in blue on
Map B1 annexed hereto including comprising of 4,025 square feet (approximately):

 

(a)                            the internal plaster surfaces and finishes of all
external structures or load bearing walls and columns which abut on the Demised
Premises but not any other part of such walls and columns;

 

(b)                           the floor finishes so that the lower limit of the
Demised Premises shall include such finishes but shall not extend to anything
below them save that any raised or access floors and the cavity below them shall
be included;

 

(c)                            the ceiling finishes so that the upper limit of
the Demised Premises shall include such finishes (including suspended ceilings
(if any) and light fittings) but shall not extend to anything above them;

 

(d)                           the entirety of any non-loadbearing internal walls
within the Demised Premises;

 

(e)                            the inner half severed medially of the internal
non-loadbearing walls dividing the Demised Premises from other parts of the
Landlord’s Building or the remainder of the building known as Stack L;

 

(f)                                all additions and improvements to the Demised
Premises;

 

(g)                           all the Landlord’s fixtures and fittings of every
kind which shall from time to time be in or upon the Demised Premises whether
originally affixed or fastened to or upon the same or otherwise except any such
fixture installed by the Tenant and that can be removed from the Demised
Premises without defacing the same; and

 

(h)                              any Conducting Media that exclusively serve the
Demised Premises.

 

11

--------------------------------------------------------------------------------


 

Part 3 - Stack L

 

ALL THAT AND THOSE the lands with the building thereon known as Stack L shown on
Map E and thereon edged green situate at Custom House Dock in the City of Dublin
being part of the lands in Folio 60033F of the Register County Dublin.

 

Part 4 - The Term and the Rent

 

THE TERM

 

20 years commencing on 1 August 1998 and terminating on 31 July 2018.

 

THE RENT

 

The Tenant shall pay the Landlord during each year of the Term the yearly rent
of £88,550 subject to review at the times and in the manner set forth in the
Seventh Schedule hereto.

 

The Rent in respect of each year of the Term is to be paid in advance on the
Instalment Days.

 

In addition the Tenant shall pay to the Landlord as additional Rent the Due
Proportion of the Total Service Charges payable in the manner and at the times
specified in Part 3 of the Sixth Schedule hereto;

 

Part 5 - The Offices Portion of the Landlord’s Building

 

ALL THAT AND THOSE the Property shown outlined in brown on Map C situate at
Custom House Docks in the City of Dublin being part of the lands and buildings
known as Stack L and described in Folio 60033F of the Register County Dublin
being the offices constructed or to be constructed to serve the Dublin Exchange
Facility.

 

Part 6 - The Dublin Exchange Facility

 

ALL THAT AND THOSE that part of the Landlord’s Building shown on Map D annexed
hereto and outlined in brown.

 

12

--------------------------------------------------------------------------------


 

SECOND SCHEDULE

 

Part 1 - Rights granted to the Tenant

 

THERE ARE GRANTED to the Tenant the following rights (as rights appurtenant to
the Demised Premises and each and every part thereof):

 

1.                                       Right to pass and repass over the
Public Areas.

 

Subject to same being Formally Opened, full free right and liberty (in common
with the Landlord and all others authorised by the Landlord from time to time
and all others similarly entitled from time to time) for the Tenant, its
undertenants, servants, agents and visitors to pass and repass at all times and
for all purposes:

 

(a)                            with or without vehicles over all the road’s now
or hereafter within the Perpetuity Period forming part of the Public Areas; and

 

(b)                           by foot over all the walkways, malls, squares and
other pedestrian areas now or hereafter within the Perpetuity Period forming
part of the Public Areas;

 

(c)                            with or without vehicles over the roadway shown
coloured yellow and hatched on the map F annexed hereto until such roadway is
Formally Opened and over the Amiens Street Right of Way for so long as the
Amiens Street/Mayor Street Licence subsists;

 

subject to the right of the Landlord and the Superior Landlord to alter or vary
such rights but not in a manner that prevents or materially interferes with
access to or egress from the Demised Premises.

 

2.                                       Right to pass through the Common Parts
of the Offices Portion of the Landlord’s Building. The right (in common with the
Landlord and all others authorised from time to time by the Landlord) to pass on
foot only over and along the Common Parts of the Offices Portion of the
Landlord’s Building in order to gain access to or regress from the Demised
Premises.

 

3.                                       Right to passage of Utilities. The
right (in common with the Landlord and all others authorised by the Landlord
from time to time and all others similarly entitled) of free and uninterrupted
passage of and running of the Utilities and other services to and from the
Demised Premises, from and to the Nearby Premises, the Dublin Exchange Facility
and the Development Area, in and through the appropriate Conducting Media
whether installed now or within the Perpetuity Period to be laid, in or under
such land or buildings to the extent that the same are laid or formed or will be
laid or formed to serve and are capable of serving the Demised Premises and the
right to maintain connections with the Conducting Media within the Demised
Premises to the extent aforesaid for the purpose of exercising the said rights
of passage or any of them SUBJECT to:

 

13

--------------------------------------------------------------------------------


 

(a)         the Tenant causing as little damage and inconvenience as possible in
the exercise of such rights and as soon as practicable making good any damage
thereby caused to such land and buildings; and

 

(b)         there being no use or attempt to use the Conducting Media to an
extent which is in excess of the capacity which the same or any part of the same
is designed to bear or for a purpose for which same is not provided.

 

4.                                       Right of support. The full and free
right of support and protection to the extent now enjoyed or to be acquired
during the Perpetuity Period by the Demised Premises from the Dublin Exchange
Facility and the Nearby Premises.

 

5.                                       Right of escape in the event of fire.
The right of escape in the event of fire or other emergency through fire doors
and fire escapes laid out for that purpose in or over the Nearby Premises and
the Development Area.

 

Part 2

 

Rights Excepted and Reserved
to the Landlord, the Superior Landlord and Others

 

THESE ARE EXCEPTED AND RESERVED to the Landlord, the Superior Landlord and
others;

 

1.                                       Right to passage of Utilities. The
right (in common with the Tenant and the tenants and the owners and occupiers
from time to time of Stack L and all others similarly entitled from time to
time) of free and uninterrupted passage of and running of the Utilities and
other services to and from the Nearby Premises, the Dublin Exchange Facility and
the Development Area, from and to the Demised Premises, in and through the
appropriate Conducting Media (whether installed now or within the Perpetuity
Period) to be laid in, on or under the Demised Premises to the extent that the
same are laid or formed or will be laid or formed to serve and are capable of
serving the Nearby Premises, the Dublin Exchange Facility and the Development
Area and the right to make and maintain connections with and to lay, repair,
renew and replace such Conducting Media or any of them to the extent aforesaid
(to be exclusive to the Landlord and all others authorised by it with respect to
the Dublin Exchange Facility) for the purpose of exercising the said rights or
any of them SUBJECT TO:-

 

(a)                             the person exercising such rights causing as
little damage and inconvenience as possible in the exercise of such rights and
as soon as practicable making good any damage to the Demised Premises thereby
caused; and

 

14

--------------------------------------------------------------------------------


 

 

(b)          there being no use or attempt to use the Conducting Media to an
extent which is in excess of the capacity which the same or any part of the same
is designed to bear or for a purpose for which same is not provided.

 

2.                                      Right of support. The full and free
right of support, shelter and protection to the extent now enjoyed or to be
acquired during the Perpetuity Period by the Dublin Exchange Facility, the
Nearby Premises from the Demised Premises.

 

3.                                      Right to enter. The right for the
Landlord, the Superior Landlord and the tenants or other owners for the time
being of Stack L and their authorised agents and other authorised in writing by
the Landlord or the Superior Landlord on reasonable written notice at all
reasonable times and from time to time (except in case of emergency when written
notice shall be given as soon as practicable) and (without prejudice to the
rights of the Superior Landlord under the Superior Lease) to enter upon the
Demised Premises or such part thereof as is reasonably necessary for the purpose
of exercising the rights set out in sub-clause 1 above and for the purpose of
performing the Landlord’s Offices Services, the person or persons exercising
such rights doing as little damage and causing as little inconvenience as
possible during the exercise of such rights and forthwith making good any damage
thereby occasioned to the Demised Premises.

 

4.                                      Right to rebuild adjoining buildings.
The right to rebuild or alter any of the buildings now or hereafter adjoining or
near the Demised Premises and to build upon, use, add to or extend or develop
any land now or hereafter belonging to the Landlord and the Superior Landlord
(other than the Demised Premises) at any time or times and for any purpose
whatsoever causing as little inconvenience, interference or damage as possible
to the Demised Premises and forthwith making good any damage thereby occasioned
to the Demised Premises and without prejudice to the rights of the Superior
Landlord under the Superior Lease making as little noise as is reasonably
possible having regard to the nature of the works.

 

5.                                      Right to close temporarily the Public
Areas. The right to close temporarily and for such time as is reasonably
necessary at any time any part or parts of the Public Areas for the purpose of
repairing, renovating, replacing, cleaning and maintaining the same Provided
Always that the Tenant shall have access to the Demised Premises.

 

6.                                      Right to make rules and regulations. The
right from time to time to make reasonable rules and regulations and to make
additional amendments or revisions thereof for the orderly, convenient and
proper operation, management and maintenance of the Development Area as a whole
or any part thereof and in particular the Public Areas and the Common Parts of
the

 

 

 

15

--------------------------------------------------------------------------------


 

 

Offices Portion of the Landlord’s Building.

 

THIRD SCHEDULE

 

Covenants by the Tenant

 

1.00                        Payments by the Tenant

 

1.01                        To pay the Rent

 

To pay to the Landlord the Rent and additional rents hereby reserved at all
times and in the manner at and in which the same is herein reserved and made
payable without, save as may be required by law, any deduction or set off
whether legal, equitable or otherwise and if so required by the Landlord to make
any such payments by Banker’s Order to any bank account or other accounts that
the Landlord may from time to time nominate and on the signing hereof to
complete the Banker’s Order attached hereto.

 

1.02                        To Pay Outgoings

 

To pay all existing and future rates, taxes, duties, charges, levies,
assessments, impositions and outgoings whatsoever (whether parliamentary,
parochial or otherwise and whether of a capital or revenue nature) which are now
or hereafter imposed or charged or assessed upon or payable in respect of the
Demised Premises or any part or parts thereof or on the owner or occupier in
respect thereof or anything done thereon respectively (Landlord’s property,
capital and income taxes excepted) and pending a separate valuation of the
Demised Premises to pay to the Landlord on demand a contribution to the
Landlord’s liability to rates on the Landlord’s Building on a current valuation
to be specified by the Landlord to the Tenant at the time of demand at the
poundage from time to time current.

 

1.03                        To pay Legal and Other Charges

 

To pay on demand to the Landlord from time to time all proper and reasonable
solicitors, surveyors and other charges incurred by the Landlord in or in
contemplation of any application to the Landlord for any consent pursuant to the
covenants herein or in the Superior Lease and of any notice or proceedings under
Section 14 of the Conveyancing and Law of Property Act, 1881 by the Landlord
notwithstanding that forfeiture shall be avoided otherwise than by relief
granted by the Court and of the preparation and service of any schedule of
dilapidations served during or after the

 

16

--------------------------------------------------------------------------------


 

Determination of the Term and to keep the Landlord fully indemnified in respect
thereof.

 

 

1.04                        To pay stamp duty and VAT

 

To pay to the Landlord’s solicitors on the execution hereof the stamp duty on
the original and on the counterpart of this Lease and to pay to the Landlord the
Value Added Tax exigible on the grant of this Lease and on demand the amount of
Value Added Tax (if any) from time to time payable upon the Total Service
Charges reserved as additional rent hereunder;

 

1.05                        To pay for telecommunications lines and services

 

To pay duly and punctually for all telecommunications lines and services
including, in particular but not exclusively telephones and services, used or
consumed respectively on the Demised Premises.

 

1.06                        To pay interest

 

To pay interest (as well after as before any judgement) on any Rents or other
monies (of whatever nature) from time to time payable by the Tenant to the
Landlord which are unpaid for 21 days or more after the date on which the same
have been demanded at the Prescribed Rate from the date on which the same
becomes payable to the date of actual payment Provided That nothing in this
Clause shall entitle the Tenant to withhold or delay payment of rents or any
other monies after the date upon which they first fall due.

 

1.07                        To pay costs of abating a nuisance

 

To pay all reasonable and proper costs incurred by the Landlord in abating a
nuisance created by or directly attributable to the Tenant’s use of the Demised
Premises and executing all such works as may be necessary for abating such a
nuisance or for remedying any other matter in connection with the Demised
Premises in obedience to a notice served by any local or statutory or other
competent authority.

 

1.08                        To pay costs of licences and certificates

 

To pay to the Landlord all reasonable and proper costs incurred by the Landlord
attendant upon and incidental to every application made by the Tenant for a
consent, licence or certificate herein required or made necessary or for a
decision as to whether or not a consent or licence is required whether any such
decision is that no consent, licence or certificate is required or whether any
such consent, licence or certificate be granted or refused or granted subject to
any condition or qualification or whether the application be withdrawn.

 

17

--------------------------------------------------------------------------------


 

2.00                        Repair and Maintenance

 

2.01        To keep clean and tidy and to repair and to put and keep in repair
during the term hereby created the Demised Premises and every part thereof, and
any additions alterations and extensions thereto and every part thereof and
without derogating from the generality of the foregoing the internal surfaces of
the floors ceilings and structural walls and surfaces of any structural part of
the demised premises and the entire of the walls included in the demise, the
doors, locks, plate glass and other glass in windows, fixtures, fittings,
fastenings, conduits and utilities but excluding the machinery therein (damage
by any of the Insured Risks as hereinafter defined in Clause 1 hereof excepted
if and so long only as the policy or policies of insurance shall not have been
vitiated or payment of the policy monies withheld or refused in whole or in part
by reason of any act neglect or default of the Tenant or the servants agents
licensees or invitees of the Tenant).

 

2.02        To properly clean the inside of the windows of and all glass doors
in the demised premises at least once every two months throughout the term of
this Lease.

 

2.03        To install such curtains and blinds in or on the windows of the
demised premises or otherwise serving the same as the Landlord may from time to
time reasonably require in that behalf.

 

2.04        Not to substitute any blinds shutters or curtains in or on the
windows of the demised premises in place of those now hanging without first
obtaining the consent in writing of the Landlord nor to put or display on or in
the demised premises any unsightly object which shall be visible from the
exterior thereof.

 

2.05                        Paint inside

 

In the year 1999 if the tenancy hereby created should still exist and thereafter
in every fifth year and in the last year of the said term (whether determined by
effluxion of time or otherwise) to prepare and paint in a proper and workmanlike
manner all the inside wood metal and other works of the demised premises usually
or requiring to be painted with two coats at least of good oil paint or good
synthetic paint AND ALSO with such internal painting to white-wash colour-wash
distemper grain varnish french or wax polish paper and otherwise decorate in a
proper and workmanlike manner and with good quality materials all such internal
parts of the demised premises as have been or ought properly to be so treated
AND as often as may be necessary to clean and treat in a suitable manner for its
maintenance in good condition all the inside wood metal work and stone work
(whether polished or not) not required to be painted or french

 

18

--------------------------------------------------------------------------------


 

polished or distempered and to clean all tiles glazed bricks aluminium windows
and doors and similar washable surfaces.

 

2.06                           To do work as directed by a Statutory Authority

 

To do all such works as may be directed or required by any statutory authority
or by any public or other authority to be done during the Term in respect of the
Demised Premises whether by the owner or occupier or the Landlord or the Tenant
arising only out of the Tenant’s use and occupation of the Demised Premises and
to indemnify and keep indemnified the Landlord against all claims and
liabilities in respect thereof excepting those claims liabilities or works
resulting from the Landlord’s negligence, wilful misconduct or omission.

 

2.07                           To comply with statutory notices

 

To comply, at the Tenant’s own expense, with any statutory notice lawfully
served by any local or public authority upon the Tenant concerning the Demised
Premises.

 

2.08                           To permit the Landlord and the Superior Landlord
to enter to view

 

To permit (after receiving reasonable notice in writing) the Landlord and the
Superior Landlord with or without their agents, surveyors, workmen and others as
the case may be to enter and view the condition of the Demised Premises and of
any defects, decays and wants of reparation to the same, or any works or acts to
be done there and for which the Tenant shall be liable hereunder, to give notice
to the Tenant or leave on the Demised Premises notice thereof in writing
together with such notice of the hours within which such repairs may be
executed.

 

2.09                           To permit the Landlord and others to exercise
rights

 

To permit the Landlord, the Superior Landlord the Management Company and (if
authorised in writing by the Landlord) the owners, lessees or occupiers of
Nearby Premises and the Dublin Exchange Facility and their respective agents,
officers, servants, contractors, licensees and workmen with all necessary
appliances, at all reasonable times during the Term and after giving reasonable
notice in writing (except in the case of emergency) to enter the Demised
Premises to execute repairs to the Nearby Premises, the Dublin Exchange Facility
or to other premises belonging to the Landlord, or to secure or exercise any of
the rights excepted and reserved in Part Two of the Second Schedule hereto or
for or in connection with the provisions of the maintenance and services to be
provided as set out in the Sixth Schedule hereto, the person or persons so
entering causing as little damage to the Demised Premises and making good all
damage thereto occasioned

 

19

--------------------------------------------------------------------------------


 

by such entry without unreasonable delay but without payment or compensation for
any unavoidable or necessary annoyance, nuisance, noise, vibration or
inconvenience caused to the Tenant.

 

2.10                           To protect the Conducting Media

 

To keep all the Conducting Media in the interior of the Demised Premises
reasonably protected from frost and to be responsible for all damage (except
damage arising from the occurrence of any of the Insured Risks and the policy of
insurance shall not have been vitiated by any act or omission of the Tenant
their servants agents invitees or licensees) occasioned through the bursting,
overflow or stopping up of pipes, fixtures and fittings occasioned by the
negligence of the Tenant, or by its servants and others and not to permit the
waste of any water.

 

2.11                           Not to damage the Demised Premises or the
Development Area

 

Not to cause or permit any damage to be done to any part of the Demised Premises
or the Development Area or the Nearby Premises or the Dublin Exchange Facility
and if any damage is so caused or permitted in contravention of this Clause to
pay to the Landlord on demand all costs and expenses incurred by the Landlord or
the Management Company in repairing such damage and in reinstating the damaged
portion of the Demised Premises or the Development Area or the Nearby Premises
or the Dublin Exchange Facility to its former state and all loss and expense
sustained by the Landlord or the Management Company by reason of such damage.

 

3.00                           Use of the Premises

 

3.01                           User

 

Throughout the Term and Subject Always to the other provisions of this Lease to
use the Demised Premises as offices in connection with the activities of the
Dublin Exchange Facility in the Landlord’s Building for the purposes of
stockbroking and/or dealing in equities, currencies, financial futures,
derivatives products, commodities and commodity futures and derivatives thereof
but not further or otherwise and the Demised Premises are hereby expressly
authorised to be used wholly or partly for the purpose of carrying on an
activity consisting of or including a relevant trading operation within the
meaning of Section 39B (inserted by Section 30 of the Finance Act 1987 as
amended by Section 36 of the Finance Act 1988) of the Finance Act, 1980.

 

20

--------------------------------------------------------------------------------

 

3.02                       Not to overload

 

Not to overload or permit to be overloaded in any way whatsoever the floors and
other structural parts of the Demised Premises or the supplies and services
thereto so as to exceed the load which it shall have been designed to bear and
to take reasonable steps to acquaint occupiers of the Demised Premises with
particulars of maximum permitted floor loadings for the floor of the respective
parts of the Demised Premises which such occupiers shall be entitled to use.

 

3.03                       Not to suspend objects from the ceiling

 

Not without the consent of the Landlord, to suspend anything from any ceiling of
the Demised Premises. On any application by the Tenant for the Landlord’s
consent the Landlord may consult and obtain the advice of an engineer or other
person in relation to the loading proposed by the Tenant and the Tenant shall
repay to the Landlord on demand the fees of any such engineer or other person.

 

3.04                       Not to permit nuisance or annoyance

 

Not to permit or suffer to be done in or upon the Demised Premises or any part
thereof anything which in the Landlord’s opinion may be or become a nuisance,
damage, disturbance, danger, annoyance or inconvenience to the Landlord, or the
owners or lessees or occupiers of the Nearby Premises and not at any time during
the Term to use the Demised Premises as a residence or to carry on there any
noisy, noxious, dangerous or offensive trade or business or to use the same for
any illegal or immoral purpose, pursuit or occupation, or as a betting office.

 

3.05                       Not to instal machinery

 

Not to instal or suffer to be installed any machinery on the Demised Premises
which may be noisy or cause undue vibration or which shall be either dangerous
or a nuisance to the Landlord or the owners, licensees or occupiers of Nearby
Premises or the Dublin Exchange Facility.

 

3.06                       Not to allow easements to be acquired

 

Not to permit or suffer any encroachment upon the Demised Premises or the
acquisition of any right to light, passage, drainage or other easement on, over
or under the Demised Premises, and if any such encroachment or easement shall be
made or acquired or threatened to be acquired, forthwith to give notice to the
Landlord and at the cost of the Tenant to do all such things as may be proper
and necessary for the purpose of preventing the making of such encroachment or
the acquisition of such easement or right.

 

21

--------------------------------------------------------------------------------


 

3.07                       Not to obstruct the Conducting Media

 

Not to stop up, obstruct, permit or suffer to be stopped up or obstrusted or to
suffer oil, grease or other deleterious matter or substances to enter the
Conducting Media of or serving the Demised Premises.

 

3.08                       Not to obstruct any windows or other lights

 

Not to stop up, darken or obstruct any windows or other lights belonging to the
Demised Premises or permit any new window light, opening doorway, paths,
passages, drains or other encroachment or easement to be made or acquired in,
against, out of or Upon the Demised Premises, which may be or grow to the
damage, annoyance or inconvenience of the Landlord or any of its tenants.

 

3.09                       Not to leave impediments in the Public Areas

 

Not at any time to leave or allow to be left any goods, packing esses, parcels,
bicycles or impediments of any sort whatsoever in the Common Parts of the
Offices Portion of the Landlord’s Building or in the Public Areas.

 

3.10                       Not to display advertisements and signs

 

Not to place or display on the exterior of the Demised Premises or on the
windows or inside the Demised Premises so as to be visible from the exterior of
the Demised Premises any name, writing, notice, sign, illuminated sign, display
of lights, placard, poster sticker or advertisement and forthwith upon the
receipt of written notice to that effect from the Landlord to remove any notice,
sign, poster, advertisement, label, showcase, stall, goods or machinery of any
description on the external parts or visible from the exterior of the Demised
Premises to which the Landlord reasonably objects.

 

3.11                       Not to allow loud music

 

Not to play or use in theDemised Premises any musical instrument, loudspeaker,
tape recorder, gramophone, radio or other equipment or apparatus that produces
sound that may be heard in the Nearby Premises, the Dublin Exchange Facility or
outside the Demised Premises.

 

3.12                       Not to hold “fire sale” or “bankruptcy sale”

 

Not to hold within the Demised Premises a “fire sale” or a “bankruptcy sale” or
to advertise the holding of such a sale in the Demised Premises.

 

22

--------------------------------------------------------------------------------


 

3.13                       Not to sell Intoxicating Liquor

 

Not to use, permit or suffer the Demised Premises to be used in any way
whatsoever for the sale of beer, wine, spirituous or other intoxicating Liquor
to the public whether the same are sold for consumption on or off the Demised
Premises.

 

3.14                       Not to place or deposit outside any vehicle or
article

 

Not without the consent in writing of the Landlord to stand or place of permit
or suffer to be placed or deposited outside any part of the Demised Premises or
on any part of the Common Parts of the Offices Portion of the Landlord’s
Building, the Development Area or the Public Areas any automatic machine,
display case, board, vehicle (other than while loading or unloading) or article
of any description whatsoever or to solicit the customers or to transact
business upon the same or to obstruct the same in any way whatsoever but at all
times to co-operate in keeping all such areas free and unobstructed.

 

3.15                       Not to hold sales by auction

 

Not to allow any auction other than in accordance with the permitted use of the
Demised Premises to be held on the Demised Premises or to solicit or tout for
customers or to transact business on the footway or Pavements outside the
Demised Premises or anywhere within the Development Area

 

3.16                       Not to allow infestation

 

Not to bring any furniture, shelving or other wood into the Demised Premises
which has or is infected by woodworm or other pests.

 

3.17                       Nuisance use restriction

 

Not to do about the Demised Premises anything which may be immoral or illegal.

 

3.18                       Safety use restriction

 

Not to do or permit any act to be done upon the Demised Premises which may
endanger the safety or stability or security of the Demised Premises, the
Development Area, the Dublin Exchange Facility or the Nearby Premises or which
obstructs the access to any fire equipment or the means of escape from the
Demised Premises, the Dublin Exchange Facility or the Nearby Premises and not to
lock any fire door while the Demised Premises are occupied.

 

23

--------------------------------------------------------------------------------


 

3.19                       Storage use restriction

 

Not to store or place any inflammable, dangerous or explosive substance, liquid
or gas upon the Demised Premises other than in a container or building properly
constructed for the purpose and having obtained the prior written consent of the
Landlord and the approval of the Local Authority.

 

3.20                       To comply with all statutory requirements

 

At all times during the said Term to observe and comply in all respects with all
and any provision, requirement and direction of the Acts of the Oireachtas, the
Dublin Corporation or the relevant Local Authority or any regulations or orders
made under the said Acts or by Dublin Corporation or the relevant Local
Authority so far as they relate to or affect the Demised Premises or the user
thereof and to execute all works and provide and maintain all arrangements which
are or may be so directed or required to be executed, provided or maintained
whether by the Landlord or the Tenant upon or in respect of the Demised
Premises.

 

3.21                       To comply with regulations

 

To perform, observe and be bound by such regulations as may be reasonably made
by the Landlord from time to time regarding the Landlord’s Building or the
Management Company from time to time regarding the use of the Public Areas
including but not so as to limit the foregoing the regulation of the removal of
garbage from the Demised Premises, the Landlord’s Building, the Nearby Premises
or any of them, and for preserving the amenities or otherwise in connection with
the management, use or enjoyment of the Common Parts of the Offices Portion of
the Landlord’s Building or the Development Area which may be made known to the
Tenant by the Landlord.

 

3.22                       Reletting sign

 

To permit the Landlord and its agents at any time within six calendar months
next before the expiration or sooner determination of the Term to enter upon the
Demised Premises and to fix and retain without interference upon any suitable
part or parts of the Demised Premises (but not in any position likely to
interfere with the user of the Demised Premises) a notice board for reletting or
disposing of the same and not to remove or obscure the same and to permit all
persons authorised by the Landlord or its agents to view the Demised Premises at
all reasonable times in the day time without interruption having first made
appointments to do so after reasonable notice has been given to the Tenant.

 

24

--------------------------------------------------------------------------------


 

3.23                       Additions and alterations

 

(a)                                  Not to make or carry out or suffer or
permit any material internal or external alteration or addition to the Demised
Premises or any part thereof except:-

 

(i)                                   with the prior written consent of the
Landlord (whose consent shall not be unreasonably withheld or delayed); and

 

(ii)                                subject to such terms and conditions as the
Landlord may reasonably require; and

 

(iii)                             in accordance with drawings and specifications
previously approved in writing by the Landlord (such approval not to be
unreasonably withheld or delayed); and

 

(iv)                            after having obtained and supplied the Landlord
with copies of all requisite consents, licences and permissions for the carrying
out of such works from any local or public or other statutory or other competent
authority or body.

 

3.24                       Not to make any claim or objection

 

Not to make or permit to be made any claim or objection against the Landlord,
the Superior Landlord or the Management Company in respect of any works of
construction, building, installation, alteration, addition or repair carried out
to the Landlord’s Building, Stack L or within the Development Area or upon any
land or property of the Landlord or the Superior Landlord adjoining or near
thereto by the Landlord, or the Superior Landlord or by any persons authorised
by the Landlord, or the Superior Landlord Provided Always that any such works
shall be carried out with as little inconvenience to the Tenant as is reasonably
practicable and no damage is caused to the Demised Premised Provided Always that
nothing herein shall detract from or be deemed to be a waiver by the Tenant of
any of its rights created or preserved by Statute.

 

3.25                       Planning Acts

 

(a)                                  Not at any time during the Term to do or
omit or suffer to be done or omitted any act, matter or thing in, on or
respecting the Demised Premises required to be omitted or done by or under the
Planning Acts for the time being in force or which shall contravene the Planning
Acts.

 

(b)                                 As soon as practicable to give to the
Landlord notice of any order, direction, proposal or notice under the Planning
Acts which is served

 

25

--------------------------------------------------------------------------------


 

upon or received by or comes to the notice of the Tenant in connection with the
Demised Premises and to produce to the Landlord if so required any such order,
direction, proposal or notice as aforesaid as is in the possession of the Tenant
and in relation to any such order, direction, proposal or notice as aforesaid
and to comply with the terms and provisions thereof as soon as possible.

 

3.26                       To comply with Local Authority requirements

 

At all times throughout the Term to comply with all legally binding requirements
of Dublin Corporation or the relevant Local Authority in connection with the use
or uses of the Demised Premises from time to time.

 

3.27                       Fire requirements

 

At all times throughout the Term to comply with all legally binding requirements
of the appropriate authority notified to the Tenant together with all the
recommendations of such authority notified to the Tenant which any insurers of
the Demised Premises may from time to time require to be complied with in
respect of the Demised Premises arising only out of the Tenant’s use and
occupation of the Demised Premises whether notified or directed to the Landlord
or the Tenant in relation to fire precautions;

 

3.28                       Not to use the Public Areas until Formally Opened

 

Not to use any part of the Public Areas until such part thereof is Formally
Opened;

 

4.00                       Alienation

 

4.01                       No assignment or underletting of the Demised Premises
or any part thereof without consent

 

Not without the prior consent of the Landlord (such consent not to be
unreasonably withheld but which may be subject to reasonable conditions) to
assign, underlet, charge, sublet or part with or share possession or occupation
of the whole or any part of the Demised Premises;

 

4.02                       Alienation conditions

 

All assignments or sub-lettings shall be of the entire of the Demised Premises
and the Landlord may in addition to such other conditions which the Landlord
consider appropriate as the conditions of giving consent require:

 

26

--------------------------------------------------------------------------------


 

(a)                                  an express covenant by the sub-lessee with
the Tenant as intermediate landlord to observe and perform the covenants herein
contained including a covenant not to further assign, sublet or part with the
possession of the whole or any part of the Demised Premises without such consent
as aforesaid; and

 

(b)                                 in the case of an assignment to a limited
liability company which is not an institutionally acceptable tenant on its own,
not less than two directors thereof shall join in the assignment as sureties for
the company in such form as the Landlord shall require and who shall covenant
with the Landlord to make good to the Landlord all losses, costs and expenses
sustained by the Landlord through the default of the company and to observe and
perform the Tenant’s covenants and conditions contained herein; and

 

(c)                                  in the case of an assignment to a
subsidiary body corporate which is not an institutionally acceptable tenant on
its own, its holding body corporate shall join in the assignment as surety for
the subsidiary body corporate and shall covenant with the Landlord that in the
event of the subsidiary body corporate going into liquidation and the liquidator
disclaiming this Lease the holding body corporate shall itself accept a new
lease of the Demised Premises in the terms hereof for the then unexpired balance
of the Term; and

 

(d)                                 in the case of an assignment to an
individual or group of individuals who are not institutionally acceptable
tenants on their own, that an independent surety shall be procured by the
proposed assignee to guarantee the payment of the Rent and the due performance
of the covenants and conditions herein contained by the Tenant; and

 

(e)                                  that (if necessary) adequate security for
the payment of the Rent and the due performance and observance of the covenants
on the Tenant’s part (whether with or without surety) in a form suitable to the
Landlord shall be provided by the proposed assignee; and

 

(g)                                 an express covenant, condition or proviso in
every sub-lease that the rent from time to time payable under such sub-lease
shall not be less at any time than the rent per square foot from time to time
payable hereunder.

 

4.03                       Applications for consent to alienate

 

Each application for consent to assign or sub-let the Demised Premises shall be
in a form and content satisfactory to the Landlord and be accompanied, if
required by the Landlord, by the following (if it is reasonable to require all
or any of the same):

 

27

--------------------------------------------------------------------------------


 

In the case of a proposed assignee company by:

 

(a)                                  the memorandum and articles of association
of the company; and

 

(b)                                 a banker’s reference for such company; and

 

(c)                                  at least two trade references for such
company by parties acceptable to the Landlord; and

 

(d)                                 three years audited accounts of such company
for the most recent period; and

 

(e)                                  full particulars of the proposed use of the
Demised Premises; and

 

(f)                                    an acceptable undertaking to pay
Landlord’s reasonable legal (on a solicitor and own client basis) and other
costs of the application whether consent is granted or not;

 

and in the case of a proposed individual assignee by:-

 

(a)                                  a bank reference for such individual; and

 

(b)                                 at least two trade references for such
individual by parties acceptable to the Landlord; and

 

(c)                                  the names and full particulars of two
acceptable sureties with bank references; and

 

(d)                                 a description of the nature of the business
of the individual; and

 

(e)                                  full particulars of the proposed use of the
Premises; and

 

(f)                                    an acceptable undertaking to pay the
Landlord’s reasonable legal (on a solicitor and own client basis) and other
costs of the application whether consent is granted or not.

 

4.04                       To register assignments

 

Within 28 days of the execution of any disposition of this Lease or the Demised
Premises whether by assignment, underlease, charge, transfer, or upon any
transmission by death or otherwise affecting the Demised Premises, to register
every such assignment, underlease or other devolution of the Tenant’s interest
in the Demised Premises by producing to the Landlord’s solicitors a certified
copy of the instrument affecting or evidencing the same.

 

28

--------------------------------------------------------------------------------


 

4.05                       To notify of assignments

 

Not at any time during the Term to assign, transfer or charge the Demised
Premises without giving to the Landlord formal written notice of such assignment
and reasonable information in respect of the assignee or assignees.

 

5.00                       Insurance

 

5.01                       Not to Avoid Insurance

 

(a)                                  To comply with all the requirements of the
insurers of the Landlord’s Building.

 

(b)                                 Not to knowingly do or omit anything that
could cause any policy of insurance on or in relation to the Landlord’s Building
to become void or voidable wholly or in part nor (unless the Tenant shall have
previously notified the Landlord and shall have agreed to pay the increased
premium) anything by which additional insurance premiums may become payable.

 

(c)                                  To keep the Demised Premises supplied with
such fire fighting equipment as the insurers and the Fire Authority may require
or as the Landlord may reasonably require and to maintain such equipment in a
satisfactory and efficient working order and at least once every six months to
cause any sprinkler system and other fire fighting equipment to be inspected by
a competent person.

 

(d)                                 To give notice to the Landlord immediately
upon the happening of any event which might affect any insurance policy on or
relating to the Landlord’s Building or upon the happening of any event against
which the Landlord may have insured under this Lease and of which the Tenant is
aware.

 

(e)                                  Immediately to inform the Landlord in
writing of any convictions, judgments or findings of any Court or Tribunal
relating to the Tenant (or any director, other officer or major shareholder of
the Tenant) of such a nature as to be likely to affect the decision of any
insurer or underwriter to grant or to continue any such insurance.

 

(f)                                    If and whenever during the Term the
Landlord’s Building or any part thereof are damaged or destroyed by an Insured
Risk and the insurance money under the policy of insurance effected by the
Landlord pursuant to its obligations contained in this Lease is by reason of any
act or default of the Tenant or anyone at the Demised Premises expressly with
the Tenant’s authority wholly or partially

 

29

--------------------------------------------------------------------------------


 

irrecoverable immediately in every case to pay to the Landlord on demand with
interest at the Prescribed Rate from the date of such damage or destruction up
to the date of such payment the amount of such insurance money so irrecoverable.

 

6.00                       Miscellaneous

 

6.01                       Accidents on the Demised Premises, etc.

 

To indemnify the Landlord against all actions, claims, costs, damages and
expenses arising out of any accident, happening or injury suffered by the
Tenant, its invitees, licensees, servants, agents, officials or any other person
or persons on, at or in the Demised Premises arising through the neglect,
omission or default of the Tenant.

 

6.02                       To yield up

 

At the expiration or sooner determination of this Lease peaceably and quietly to
yield up to the Landlord all of the Demised Premises in such repair, condition,
decoration and otherwise as provided by the Tenant’s covenants herein contained
together with all fixtures and Landlord’s plant and machinery and fittings which
are at the commencement of this Lease or shall be at any time during the Term
fixed into or about the Demised Premises except the Tenant’s own fixtures and
trade fixtures which the Tenant shall be at liberty to remove before the
expiration or Determination of the Term and to make good all damage to the
Demised Premises caused by the removal of the Tenant’s fixtures and trade
fixtures as aforesaid.

 

6.03                       Not to Vitiate Insurance

 

Not to knowingly do or permit or suffer to be done any act or thing whereby any
policy or policies of insurance in respect of the Landlord’s Building may be or
become void, voidable, invalidated, cancelled or altered and to comply with any
requirements of the insurers.

 

6.04                       Notice

 

To give immediate notice to the Landlord of any notices or claims affecting the
Demised Premises or any part thereof.

 

6.05                       Indemnity

 

Excepting that which may be due to the Landlord’s negligence, wilful misconduct
or omission to indemnify and keep indemnified the Landlord against all and any
expenses, costs, claims, demands, damages and other liabilities whatsoever in
respect of the injury or death of any person or

 

30

--------------------------------------------------------------------------------


 

damage to any property howsoever arising directly or indirectly out of:

 

(a)                                  the state of repair or condition of the
Demised Premises; or

 

(b)                                 the existence of any alteration thereto or
the state of repair or condition of such alteration; or

 

(c)                                  the user of the Demised Premises; or

 

(d)                                 any work carried out or in the course of
being carried out by the Tenant their servants agents invitees or licensees
(including permitted licensees of bases for booths) and permitted undertenants;
or

 

(e)                                  anything now or hereafter attached to or
projecting therefrom; or

 

(f)                                    any other cause save the Insured Risks.

 

AND fully and effectually to indemnify the Landlord against the breach, non
observance or non performance by the Tenant of any of the covenants or
conditions on the part of the Tenant herein contained or of the provisos or
stipulations herein contained and intended to be performed and observed by the
Tenant and against any actions, costs, claims, expenses and demands whatsoever
or howsoever arising in respect of or as a consequence (whether direct or
indirect) of any such breach, non performance or non observance.

 

6.06                       Landlord’s agent

 

To admit the right of the Landlord’s agents for the time being to sign on behalf
of the Landlord, notice to quit or other documents connected with the tenancy
held under this agreement.

 

6.07                       Keyholders

 

To ensure that at all times the Landlord and the local police have written
notice of the name, home address and home telephone number of at least two
keyholders of the Demised Premises.

 

6.08                       Blinds

 

Not to install any blinds in the Demised Premises without the prior approval in
writing of the Landlord who may require that such blinds be of a similar type to
those used in the remainder of the Landlord’s Building.

 

31

--------------------------------------------------------------------------------

6.09                       Covenants in Superior Lease

 

To perform and observe the covenants on the part of the Tenant contained in the
Superior Lease insofar as they do not fall to be performed by the Landlord under
the terms of this Lease.

 

FOURTH SCHEDULE

(Covenants by the Landlord)

 

1.                                      To insure

 

To insure the Landlord’s Building against the Insured Risks in accordance with
the terms of the Superior Lease together with the Landlord’s Building Plant and
Machinery and to the extent and for the sums specified in the definition of
Insured Risks unless such insurance shall be vitiated by any act of the Tenant
or by anyone on the Demised Premises expressly or by implication with the
Tenant’s authority;

 

Damage to Demised Premises by Insured Risks

 

(a)                                  if and whenever during the Term the Demised
Premises or any part thereof is damaged or destroyed by any of the Insured Risks
and the payment of the insurance money is not refused in whole or in part by
reason of any act or default of the Tenant or any one on the Demised Premises
expressly or by implication with the Tenant’s authority the Landlord shall use
its reasonable endeavours in accordance with the terms of the Superior Lease to
obtain all planning permissions or other permits and consents that may be
required under the Planning Acts or other statutes (if any) to enable the
Landlord to rebuild and reinstate (hereinafter called “the permissions”);

 

(b)                                 subject to the provisions of Sub-clause
(e) below the Landlord shall as soon as the permissions have been obtained or
immediately where no permissions are required apply all monies received in
respect of such insurance (except sums in respect of loss of rent) in rebuilding
or reinstating the Demised Premises so destroyed or damaged;

 

(c)                                  the Landlord shall not be liable to rebuild
or reinstate the Demised Premises if and so long as such rebuilding or
reinstating is prevented by Supervening Events;

 

(d)                                 if two years after the destruction or damage
of the Demised Premises it appears to the Landlord that it will not be practical
to rebuild or reinstate the Demised Premises due to a Supervening Event or

 

32

--------------------------------------------------------------------------------


 

Supervening Events the Landlord may by notice in writing served at any time on
the Tenant invoke the provisions of sub-clause (e) below;

 

(e)                             on service of a notice in accordance with
sub-clause (d) above the Term will absolutely cease but without prejudice to any
rights or remedies that may have accrued to either party against the other
including (without prejudice to the generality of the above) any right that the
Tenant might have against the Landlord. All money received in respect of the
insurance effected by the Landlord shall be the property of the Landlord. The
Tenant shall at the expiration of not less than 28 days prior written notice
given by the Landlord in the circumstances outlined above at any time surrender
to the Landlord all rights and interests of the Tenant in these presents to the
Landlord free of all charges sub-leases and incumbrances of any nature and
without any cost to the Landlord;

 

3.                                    Covenants in Superior Lease

 

To perform and observe the covenants and conditions on the Tenant’s part
contained in the Superior Lease and to use its best endeavours to procure that
the Superior Landlord or the Management Company provides the Public Area
Services;

 

4.                                    Services

 

Subject to the Tenant complying with all the other covenants and conditions in
this Lease the Landlord will use its reasonable endeavours to perform the
Landlord’s Offices Services throughout the Term provided that the Landlord shall
not be liable to the Tenant in respect of:

 

(i)                                      any failure or interruption in any of
the Landlord’s Offices Services by reason of necessary repair, replacements,
maintenance of any Equipment or its damage or destruction or by reason of
mechanical or other defect or breakdown or frost or other inclement conditions
or shortage of fuel, materials, water or labour or any other cause beyond the
Landlord’s control.

 

(ii)                                any act omission or negligence of any person
undertaking the Landlord’s Offices Services or any of them on behalf of the
Landlord.

 

PROVIDED ALWAYS that the Landlord may withhold, add to, extend, vary or make any
alteration in the rendering of the Landlord’s Offices Services or any of them.

 

33

--------------------------------------------------------------------------------


 

5.                                      The Museum Rent

 

To pay the Museum Rent as and when demanded by the Superior Landlord in
accordance with the provisions of the Superior Lease.

 

6.                                      The Public Area Service Charge

 

To pay the “due proportion” as defined by the Superior Lease of the Public Area
Service Charge to the Superior Landlord in accordance with the provisions of the
Superior Lease.

 

FIFTH SCHEDULE

 

(Provisos matters and things agreed and
declared by and between the parties)

 

1.                                      Forfeiture

 

If the Rent or any part thereof shall remain unpaid for twenty-one days after
demand therefor or if any of the covenants on the part of the Tenant or
conditions or agreements herein contained shall not be performed or observed or
if the Tenant being a company shall enter into liquidation (whether compulsory
or voluntary) save for the purpose of amalgamation or reconstruction or if the
Tenant being an individual shall enter into a composition with his creditors or
commit any act of bankruptcy or have a receiving or adjudication order made
against him or if the Tenant shall suffer any execution or attempted execution
to be made against any of the Tenant’s effects then and in any of the said cases
it shall be lawful for the Landlord at any time thereafter to re-enter the
Demised Premises or any part thereof in the name of the whole and thereupon this
demise shall absolutely determine but without prejudice to the right of action
of the Landlord in respect of any arrears of Rent or any antecedent breach of
covenant. Without prejudice to the generality of the foregoing the Landlord
shall give 28 days written notice of its intention to forfeit this Lease to the
Tenant and to any mortgagee of the Tenant from whom the Landlord has received
prior written notice of such mortgage.

 

2.                                      Arbitration

 

(a)                           All disputes or differences which may arise
touching the provisions of this Lease or the operation or construction hereof or
the rights or liabilities of the parties hereto shall be referred to arbitration
by a single arbitrator to be appointed by agreement between the parties or in
default of agreement to be appointed on the application of either

 

34

--------------------------------------------------------------------------------


 

party by the President for the time being of the Incorporated Law Society of
Ireland Provided That in making such appointment the teid President shall be
obliged to have regard to the nature of the dispute or difference in question
and shall appoint a professional from a discipline appropriate in all the
circumstances of the dispute.

 

3.                                      Consents of Landlord to be in writing

 

Any approval, licence, consent, notice or request by the Landlord for any of the
purposes of this Lease shall be in writing and shall be sufficient as regards
the Landlord if it purports to be signed by a duly authorised officer and the
giving of the same shall be at the expense of the Tenant.

 

4.                                      Planning permission, etc.

 

No warranty is given or implied by the Lease or by the Landlord or otherwise
that the use to which the Tenant proposes now or hereafter to put the Demised
Premises or any alterations or additions which the Tenant may now or hereafter
desire to carry out will not require planning permission under the Planning Acts
and the Tenant will indemnify and keep indemnified the Landlord against all
costs, claims, actions, proceedings, compensation, demands or charges which may
arise directly or indirectly under the said acts in respect of the Demised
Premises.

 

5.                                      Covenants relating to other property

 

Nothing herein contained shall confer on the Tenant any right to the benefit or
to enforce any covenant or agreement contained in any lease or underlease or
other instrument relating to any other property belonging to the Landlord.

 

6.                                      Payments to be treated as Rent

 

All payments due hereunder by the Tenant to the Landlord shall for the purpose
of recovery thereof be deemed to be Rent and recoverable as such.

 

7.                                      Break Option

 

The Tenant shall have the option of terminating this Lease on the 1 day of
August 2008 (“the Termination Date”) by serving not less than six months notice
in writing on the Landlord of its intention to so terminate (time being of the
essence in this regard) and PROVIDED THAT full vacant possession of the Demised
Premises is delivered up and all covenants and conditions on the Tenant’s part
contained in this Lease have been performed and observed (including without
prejudice to the generality of

 

35

--------------------------------------------------------------------------------


 

the foregoing, the payment of all sums due) this Lease will absolutely determine
and it shall be lawful at any time on or after the Termination Date for the
Landlord or any other person or persons authorised by the Landlord to enter upon
the Demised Premises in whole or part in the name of the Landlord and to
repossess the same and enjoy the same as if this Lease had not been granted but
without prejudice to any right of action or remedy of the Landlord in respect of
any antecedent breach of any of the covenants or other conditions contained in
this Lease.

 

8.                                   Notice

 

Any document or notice requiring to be served on the Landlord or on the Tenant
may be served on the Landlord by delivering it or by sending it by pre-paid
registered post addressed to the Landlord at the Landlord’s registered office or
such other address as the Landlord shall notify the Tenant in writing and may be
served on the Tenant by delivering it at or by sending it by pre-paid registered
post to the Demised Premises and any documents so posted shall be deemed to have
reached the party to whom it was addressed in the usual course of the post.

 

9.                                    Boundary walls and columns

 

Any boundary walls and columns of the Demised Premises which have been or are to
be erected and are to afford support or shelter or use for or with the buildings
structures and erections for the time being and from time to time on or within
and forming part of the Demised Premises or any part thereof in common with
other structures shall be party walls or party structures as the case may be.

 

10.                              Rights in respect of adjoining land

 

Notwithstanding any provision to the contrary in this Lease the Landlord shall
have power at all times without obtaining any consent from or making
compensation to the Tenant to deal with and use any other part of the Landlord’s
Building or any property for the time being belonging to the Landlord or the
Superior Landlord which adjoins or is opposite or near to the Demised Premises
as it may think fit and to erect or suffer to be erected on such other part of
the Landlord’s Building or on such adjoining opposite or neighbouring property
any building or erection whatsoever.

 

11.                               Waiver

 

That no acceptance of or a demand for a receipt of Rent nor grant of any
licence, consent or approval and no acceptance of any document for registration
hereunder by the Landlord or its agent with notice of a breach of any covenant
on the part of the Tenant shall be or be deemed to be a

 

36

--------------------------------------------------------------------------------


 

waiver wholly or partially of any such breach but any such breach shall be
deemed to be a continuing breach of covenant and the Tenant shall not be
entitled to set up any such demand, receipt, grant or acceptance in any action
arising from the same.

 

12.                            Restrictions on adjoining land

 

Nothing herein contained or implied shall impose or be deemed to impose any
restriction on the use of any other part of the Landlord’s Building or of any
land or buildings of the Landlord or the Superior Landlord and not comprised in
this Lease nor shall it operate to prevent or restrict in any way the
development of any land not comprised in this Lease.

 

13.                            Right of entry to remedy breaches of covenant

 

If the Tenant shall not within two months after any notice (or forthwith in the
case of emergency) commence and proceed diligently with the remedying of any
breach of covenant on the Tenants part it shall be lawful for the Landlord and
its contractors, agents and workmen (but without prejudice to the right of
re-entry hereinafter contained) to enter the Demised Premises and to execute all
repairs and works and to do such acts as may be necessary to comply with the
said notice and the cost thereof shall be a debt due from the Tenant to the
Landlord and shall be forthwith recoverable by action or by distress as rent in
arrear, or to enter the Demised Premises for the purpose of taking schedules or
inventories of fixtures, fittings and things in the Demised Premises to be
yielded up at the expiration or sooner determination of this demise.

 

14.                             Entitlement to alter or vary or extend the
Public Areas

 

The Superior Landlord shall be entitled in its absolute discretion from time to
time and at any time to alter, reduce, extend, vary or abolish the Public Areas
(other than the portion thereof within or giving direct access to the Demised
Premises). The Landlord shall use reasonable endeavours to notify such
alterations, reductions, extensions, variations or abolitions to the Tenant but
any failure to notify shall not prejudice or affect the rights of the Superior
Landlord, or the Landlord against the Tenant hereunder.

 

15.                              Removal of property after determination of Term

 

(a)                                  If at such time as the Tenant has vacated
the Demised Premises after the determination of this Lease any property of the
Tenant shall remain in or on the Demised Premises and the Tenant shall fail to
remove the same within 28 days after being requested by the Landlord so to do by
a notice to that effect then the Landlord may as the agent of the Tenant sell
such property and shall then hold the

 

37

--------------------------------------------------------------------------------


 

proceeds of sale after deducting the costs and expenses of removal, storage and
sale reasonably and properly incurred by it to the order of the Tenant.

 

(b)                                 The Tenant shall indemnify the Landlord
against any liability incurred by it to any third party whose property shall
have been sold by the Landlord in the bona fide mistaken belief (which shall be
presumed unless the contrary be proved) that such property belonged to the
Tenant and was liable to be dealt with as such pursuant to this Clause.

 

16.                               Section 40 Deasy’s Act, 1860

 

In case the Demised Premises or any part thereof shall be destroyed or become
ruinous or uninhabitable or incapable of beneficial occupation or enjoyment by
or from any of the Insured Risks the Tenant hereby absolutely waives and
abandons its rights, (if any) to surrender this Lease under the provisions of
Section 40 of the Landlord and Tenant Law Amendment Act (Ireland), 1860 or
otherwise.

 

17.                               Suspension of Rent

 

If the Demised Premises or any part thereof shall at any time be destroyed or
damaged by any of the Insured Risks so as to render the Demised Premises or any
part thereof unfit for occupation or use and the relative policy or policies of
insurance effected by the Landlord shall not have been vitiated or payment of
the policy monies refused in whole or in part in consequence of any act, neglect
or default on the part of or suffered by the Tenant then the Rent or a fair and
just proportion thereof according to the nature and extent of the damage
sustained shall be suspended and cease to be payable until such time as
appropriate reinstatement shall have taken place or three years (whichever
period is the shorter) and in case of dispute as to the proportion or period of
such abatement the same shall be referred to arbitration by a surveyor to be
appointed in accordance with Clause 2 of the Fifth Schedule.

 

18.                               JURISDICTION

 

18.1                           This Lease shall be governed by and construed
according to the laws of Ireland applicable to contracts made wholly to be
performed in Ireland.

 

18.2                           The Tenant submits to the jurisdiction of the
Courts of Ireland for all the purposes of this Lease and the Tenant acknowledges
that this agreement as to jurisdiction is incorporated at the request of the
Landlord and for the benefit only of the Landlord.

 

38

--------------------------------------------------------------------------------


 

18.3                          The Tenant consents to the service of any legal
proceedings on it or them at the Demised Premises.

 

19.                               It is hereby agreed and acknowledged by the
parties that the Tenant is expressly authorised and required by this Lease to
use or cause the Demised Premises to be used, wholly or partly for the purpose
of carrying on an activity consisting of or including a relevant trading
operation within the meaning of Section 39B (inserted by Section 30 of the
Finance Act, 1987, as amended by Section 36 of the Finance Act, 1988) of the
Finance Act, 1980, or bona fide used for preparing for the carrying on of such
an activity for the purposes of Section 13(3) of the Landlord and Tenant
(Amendment) Act, 1980 (inserted by Section 1 of the Landlord and Tenant
(Amendment) Act, 1989).

 

SIXTH SCHEDULE

 

Part 1

 

(The Landlord’s Offices Services)

 

1.                                     Repairing replacing renewing and
maintaining (including painting and/or other decorative treatment and periodic
cleaning and washing) of the Common Parts of the Offices Portion of the
Landlord’s Building including (without prejudice to the generality of the
foregoing) the Landlord’s Building Plant and Machinery and the primary PSTN
telephone cabling system serving the Landlord’s Building.

 

2.                                     In the event of any damage caused to the
Landlord’s Offices Portion of the Building by the Insured Risks to discharge the
amount of any Insurance Excess or the part thereof which covers the costs of
such damage (as the case may be).

 

3.                                     The provision of electricity to and the
cleaning and lighting of the Common Parts of the Offices Portion of the
Landlord’s Building and such heating and ventilation of the Offices Portion of
the Landlord’s Building as the Landlord may decide to provide from time to time.

 

4.                                     The providing of such amenities and
services as the Landlord is by law or by contract required to provide and/or
shall be reasonable and proper to provide taking into account principles of good
estate management including (where appropriate) landscaped areas, seating
ornamental features and information signs.

 

5.                                     The replanting and maintenance of
landscape features and grassed areas (if any) and the maintenance and repairing
and replacement (when

 

39

--------------------------------------------------------------------------------


 

necessary) of any statuary or other decorative items and decorative lighting and
flood-lighting in the Common Parts of the Offices Portion of the Landlord’s
Building.

 

6.                                     Installing maintaining repairing and
replacing intruder security and/or fire fighting equipment alarm systems closed
circuit television escape routes or other matters and things associated
therewith in the Common Parts of the Offices Portion of the Landlord’s Building.

 

7.                                     The engagement or provision of management
staff and such advisers and contractors as may be reasonably necessary for the
efficient provision of the Landlord’s Offices Services including a caretaker,
superintending staff, maintenance, cleaning and security staff.

 

8.                                     In respect of all persons employed for
the purposes of carrying out the Landlord’s Offices Services the paying of all
wages and PRSI Social Welfare and Insurance contributions and other payments
required to be made by employers under any statute or other authority pensions
or other payments and benefits (whether or not ex gratia) uniforms and other
necessary clothing equipment and materials and payments for accommodation
including a notional rent (not exceeding current market rent) for any premises
in the Landlord’s Building or elsewhere provided rent free for the residence of
any such person or persons.

 

10.                               The collecting storing and disposing of refuse
including the maintaining repairing and replacing of refuse incinerators and/or
compactors and suitable containers and other receptacles from the Common Areas
of the Offices Portion of the Landlord’s Building.

 

11.                               Complying in respect of the Common Parts of
the Offices Portion of the Landlord’s Building with:

 

11.1                         Any notice regulation or order of any competent
authority and

 

11.2                         Any requirement of any present or future act of
Parliament Order Bye-Law or regulation except where the same is the
responsibility of a Tenant or occupier of part of the Offices Portion of the
Landlord’s Building.

 

12.                               The making and publishing of any regulations
for or in connection with the proper use of the Offices Portion of the
Landlord’s Building and enforcement thereof.

 

13.                               The carrying out of any reasonable and proper
work for the improvement or maintenance of the Common Parts of the Offices
Portion of the Landlord’s Building and for the providing of services to the
Common Parts of the Offices Portion of the Landlord’s Building.

 

40

--------------------------------------------------------------------------------

 

14.                                 The management of the Offices Portion of the
Landlord’s Building including the engagement of managing agents and the
management fees thereof or (in the event that the Landlord’s employees manage
the Offices Portion of the Landlord’s Building) the Landlord’s management fees
therefor and including for the avoidance of doubt the cost of managing and
arranging all of the services.

 

15.                               Insurance against public liability in relation
to use and occupation of the Common Areas.

 

16.                                 Any other service or undertakings which in
the reasonable opinion of the Landlord or the Landlord’s Managing Agents are
desirable for the comfort and convenience of the tenants of the Landlord’s
Building generally.

 

17.                                 The provision of a receptionist if required
by the Landlord at the ground floor entrance and security for the Offices
Portion of the Landlord’s Building.

 

18.                               Payment of the Museum Rent;

 

19.                               Payment of the Landlord’s Insurance Premiums;

 

20.                                Payment of the due proportion of the Public
Area Service Charge under the provisions of the Superior Lease.

 

Part 2

 

Services Ascertainment and Payment

 

1.                                      In this Schedule and in this Lease
(unless otherwise stated):

 

1.1                                “the Services” means the Landlord’s Offices
Services and the Public Area Services.

 

1.2                                 “Service Costs” mean the costs and
expenditure properly incurred by the Landlord in relation to the Services and
may (in the discretion of the Landlord) include a reasonable sum by way of
provision for future expenditure on any of the Services which the Landlord’s
Managing Agents reasonably estimate will be expended within the following four
years after the end of the particular Accounting Period (whether such
expenditure is likely to be incurred during or after the end of the tenancy
created by this Lease)

 

1.3                                 “The Accounting Period” means the period of
twelve calendar months ending on 31 December in each year or such other period
of twelve months as the Landlord may from time to time decide to use for the
purposes of

 

41

--------------------------------------------------------------------------------


 

calculating service charge.

 

1.4           “The Initial Date” means 1 August 1998.

 

2.                                       The Tenant shall pay:

 

2.1                                 For any period prior to the Initial Date for
which the Tenant shall be liable such proportion of the Service Costs as the
Landlord’s Managing Agents shall certify as being fairly and reasonably
attributable to the Demised Premises any such payments to be made on demand and

 

2.2                                 The Tenant shall pay from and after the
Initial Date the Due Proportion of the Total Service Charges on the days and in
the manner and otherwise in accordance with the provisions hereinafter
contained.

 

3.                                       The Landlord shall on or before the
commencement of each Accounting Period (or as soon thereafter as circumstances
shall require or permit) supply the Tenant with a written statement specifying:

 

3.1                                 The Landlord’s estimate of the likely amount
of the Total Service Charges in respect of such Accounting Period and

 

3.2                                 The amount of the estimated Due Proportion
of the Total Service Charges payable by the Tenant divided by the number of
instalments equivalent to the number of the Instalment Days for the relevant
Accounting Period (such instalments being wherever practicable in equal
amounts).

 

4.1                                 On each Instalment Day the Tenant shall pay
the amount as detailed in sub-clause 3.2. above as specified in the aforesaid
statement.

 

4.2                                 PROVIDED THAT if the Landlord has not
supplied the relevant statement under Clause 3 of this schedule then the Tenant
will pending receipt of the same pay on each Instalment day the amount payable
hereunder in the previous Accounting Period on each Payment Date. On such
Statement being issued the Tenant will on the next Payment Date pay or be
allowed (as the case may be) the difference between the total of any such
payments which should have been made if the Statement had been issued before the
commencement of the Accounting Period.

 

5.1                                 The Landlord shall cause proper Books of
Account to be kept in respect of the Service Costs for each Accounting Period.

 

5.2                                 The Landlord shall cause an account of the
Service Costs to be taken as soon as practicable after the completion of each
Accounting Period prepared and audited by a Chartered Accountant who shall
certify the actual Service Costs for the relevant Accounting Period and a copy
of the

 

42

--------------------------------------------------------------------------------


 

audited account shall be served on the Tenant as soon as practicable with a
statement from the Landlord or the Landlord’s Managing Agents as to the balance
(if any) due to or from the Tenant having regard to the payments already made on
account.

 

5.3.                              Any balance due from the Tenant to the
Landlord in respect of the relevant Accounting Period shall be paid within
fourteen days of the service of the copy account and statement and any balance
due from the Landlord to the Tenant shall be allowed from the instalment of the
Due Proportion of the Total Service Charges next due or shall be forthwith paid
to the Tenant if the term has come to an end.

 

6.                                       If during any Accounting Period it
shall reasonably appear to the Landlord that by reason of unexpected expenses or
liabilities its previous estimate of Service Costs is likely to be exceeded then
the Landlords may in their absolute discretion serve on the Tenant a statement
of such expenses and liabilities and the proportion thereof due as the Due
Proportion of the Total Service Charges in consequence thereof and any such sums
so required shall be paid by the Tenant within fourteen days of the demand
therefor and such demand and payment shall be taken into account under 5.2 and
5.3 of this Schedule.

 

7.                                       A duly certified copy of any statement
or Certificate provided for by this Schedule shall be evidence for the purposes
of this Lease of the matters covered by such statement or Certificate.

 

8.                                       The Total Service Charges and any
payments on account thereof under Clause 4 above shall be deemed to accrue from
day to day.

 

SEVENTH SCHEDULE

 

(Rent Review)

 

1.                                       In this Schedule the following
expressions shall have the following meanings respectively:-

 

1.1.                              “Review Date” shall mean the last day of the
fifth year and the last day of each subsequent fifth year of the term hereby
granted;

 

1.2.                              “Current Market Rent” shall mean the gross
full market rent without any deduction whatsoever at which the demised premises
might reasonably be expected to be let at the nearest Review Date in the open
market without fine or premium as between a willing Lessor and a willing Lessee
and with vacant possession for a term (commencing on the review date) equal to
the

 

43

--------------------------------------------------------------------------------


 

greater of fifteen years or the residue then unexpired of the term hereby
granted and on the same terms and conditions in all other respects as this
present Lease (other than the amount of rent hereby reserved but including the
provision for five yearly rent reviews) and upon the supposition (if not a fact)
that the covenants on the part of the Lessee herein have been fully performed
and observed and that in the event of the demised premises having being
destroyed or damaged by any of the insured risks the same shall then have been
fully rebuilt, repaired or reinstated (as the case may be) in a good and
substantial manner there being disregarded:

 

1.2.1                      any effect on rent of the fact the Lessee has been in
occupation of the demised premises and any goodwill attached to the demised
premises by reason of the carrying on therein of the business of the Lessee;

 

1.2.2                      any effect on rent of any improvement (within the
meaning of the Landlord and Tenant Acts, 1931 to 1980 or any Acts amending or
extending or re-enacting the same) of the demised premises or any part thereof
carried out by the Lessee with the licence of the Lessor at the Lessee’s own
expense (otherwise than in pursuance of any obligation to the Lessor whether
pursuant to the provisions of this Lease or otherwise) and carried out prior to
or during the currency of this Lease;

 

1.2.3                      any diminution of the rental value of the demised
premises caused by works carried out thereon by the Lessee its sub-tenants or
predecessors in title during the term of this Lease;

 

2.                                       The Rent for the time being payable by
the Lessee hereunder shall be subject to increase in accordance with the
following provisions of this Clause.

 

3.                                       The Lessor its servants or agents shall
be entitled by notice in writing given to the Lessee its servants or agents not
earlier than twelve months before and not more than twelve months after a Review
Date to call for review of the rent payable by the Lessee to the Lessor at the
Review Date specified in the notice and if upon any such review it shall be
ascertained or determined that the Current Market Rent of the demised premises
at the Review Date is greater than the rent payable hereunder immediately prior
to such Review Date then as from that Review Date the yearly rent payable
hereunder shall be increased to the Current Market Rent so ascertained PROVIDED
ALWAYS that if the Lessor shall not serve such notice as aforesaid for the
review of rent prior to or within twelve months after any Review Date it shall
nevertheless be entitled to do so at any time prior to the following Review Date
upon the same terms and conditions as are hereinbefore provided for save that
the expression “Current Market Rent”

 

44

--------------------------------------------------------------------------------


 

shall be deemed to be the Current Market Rent on the immediately preceding
Review Date and in such event such reviewed rent shall be payable by the Lessee
from the gale day preceding the date of the said notice up to the following
Review Date or until it is further reviewed in accordance with the foregoing
provisions PROVIDED FURTHER that in no circumstances shall the rent payable
hereunder following such review be less than the rent payable by the Lessee
immediately prior to the Review Date.

 

4.                                       Every such review as aforesaid shall in
the first instance be made by the Lessor and Lessee or their respective
surveyors in collaboration but if no agreement as to the amount of the Current
Market Rent at the Review Date shall have been reached between the parties
hereto or their surveyors within three months or such extended period as may be
agreed by the Lessor and the Lessee after the date of the Lessor’s notice
calling for such review then the question of the amount of the Current Market
Rent of the demised premises at the Review Date shall be referred to the
decision of a single Chartered Surveyor who shall act as an independent Valuer
(acting as an expert) such Chartered Surveyor to be nominated by the Lessor by
notice in writing to the Lessee and if the Lessee shall reject such nomination
or fail or neglect to agree within one month of the Lessor’s notice such
Chartered Surveyor shall be appointed on the application of the Lessor by the
Chairman or acting Chairman for the time being of The Society of Chartered
Surveyors in the Republic of Ireland which term shall include any other body
established from time to time in succession or substitution or carrying on the
function currently carried out by the same and in default of any such
appointment for any reason within one month of such application by a Chartered
Surveyor to be nominated by the Lessor.

 

5.                                       If the Chartered Surveyor shall fail to
determine the new rent within three months of his appointment or if he shall
relinquish his appointment or die or if it shall become apparent that for any
reason he will be unable to complete his duties hereunder a new Chartered
Surveyor shall be appointed in his place in accordance with sub-clause 1.5
above.

 

6.                                       If upon any such review the amount of
any increased rent shall not be ascertained or determined prior to the Review
Date the Lessee shall continue to pay rent at the yearly rate payable
immediately prior to the Review Date until the gale day next following the
ascertainment or determination of any increased rent whereupon subject to the
first proviso to Clause 1.4 hereof there shall be due as a debt payable by the
Lessee to the Lessor on demand a sum equal to the amount by which the rent for
the period since the Review Date calculated at the increased rate exceeds the
rent for that period calculated at the previous rate and in addition the Lessee
shall pay interest on the said sum from the Review Date until the date of actual
payment at the 3 month Dublin inter-bank offer rate at the Review

 

45

--------------------------------------------------------------------------------


 

Date or if there shall be no 3 month Dublin inter-bank offer rate the
corresponding or nearest appropriate rate thereto or if there shall be no such
rate twelve per centum.

 

7.                                       If upon such review as aforesaid it
shall be agreed or determined that the rent previously payable hereunder shall
be increased the Lessor and the Lessee shall (if required by the Lessor)
forthwith complete and sign a written memorandum or if the Lessor shall so elect
execute a deed of record recording the increased rent thenceforth payable and
the Lessee shall pay the Stamp Duty (if any) payable on such memorandum or deed
of record.

 

8.                                       In the event of the Lessor being
prevented or prohibited in whole or in part from exercising its rights under
this Clause and/or obtaining an increase in the rent on any of the Review Dates
by reason of any legislation Government Order or decree or Notice (increase in
this context meaning such increase as would be obtainable disregarding the
provisions of any such legislation and otherwise as aforesaid) then the date at
which the review would otherwise have taken effect shall be deemed to be
extended to permit and require such review to take place on the first date
thereafter upon which such right or increase may be exercised and/or obtained in
whole or in part and when in part on so many occasions as shall be necessary to
obtain the whole increase (meaning the whole of the increase which the Lessor
would have obtained if not prevented or prohibited as aforesaid) and if there
shall be a partial prevention only there shall be a further review on the first
date or dates as aforesaid notwithstanding the rent may have been increased in
part on or since the date of review but in no instance shall the increase in
rent be dated back to exceed the statutory controls on increases of rent laid
down by law.

 

46

--------------------------------------------------------------------------------


 

PRESENT when the Common Seal of
INDUSTRIAL DEVELOPMENT AGENCY (IRELAND)
was affixed hereto:

 

 

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

 

 

PRESENT when the Common Seal of
INVESTMENT TECHNOLOGY GROUP
was affixed hereto:

 

Witness:

  Nicola Rooney

 

  /s/ [ILLEGIBLE]

 

 

 

Director

 

 

 

 

 

 

 

 

 

Address:

  30 Herbert Street

 

  /s/ [ILLEGIBLE]

 

  Dublin 2

 

Director

 

 

 

 

 

 

 

Occupation:

  Solicitor

 

 

 

47

--------------------------------------------------------------------------------


 

PRIOR RENUNCIATION OF RIGHTS

 

RE OFFICE AT UNIT NO. GO1 PART OF STACK L,
CUSTOM HOUSE DOCK, DUBLIN 1

 

IN consideration of the within named Landlord agreeing to grant this within
Lease of the Demised Premises as therein defined and prior to commencement of
the Tenancy the within named Tenant hereby renounces any entitlement to a new
tenancy in the Demised Premises under the Landlord and Tenant (Amendment) Act
1980 (as amended).

 

The within named Tenant confirms that it has received independent legal advice
from its Solicitors prior to signing this renunciation pursuant to the
provisions of Section 17(1)(a)(iii) of the Landlord and Tenant (Amendment) Act
1980 as inserted by Section 4 Landlord and Tenant (Amendment) Act 1994.

 

 

Dated                14 August           1998

 

 

PRESENT WHEN THE COMMON SEAL
of INVESTMENT TECHNOLOGY GROUP
Limited was affixed hereto:

 

Witness:

  Nicola Rooney

 

/s/ [ILLEGIBLE]

 

 

 

Director

 

Name:

  NICOLA ROONEY

 

 

 

 

 

 

Occupation:

  Solicitor

 

 

 

 

 

 

Address:

  30 Herbert Street

 

/s/ [ILLEGIBLE]

 

  Dublin 2

 

Director

 

 

48

--------------------------------------------------------------------------------


 

[g24922lx25i001.jpg]

 

--------------------------------------------------------------------------------


 

[g24922lx25i002.jpg]

 

--------------------------------------------------------------------------------


 

[g24922lx25i003.jpg]

 

--------------------------------------------------------------------------------


 

[g24922lx25i004.jpg]

 

--------------------------------------------------------------------------------


 

[g24922lx25i005.jpg]

 

--------------------------------------------------------------------------------
